Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				Status of Claims
	Claims 1, 4-12 and 21-26 are pending. 
Claims 21-26 have been examined.
	Claims 1 and 4-12 are withdrawn from consideration as drawn to a non-elected species.
	New claims 21-26 have been added in the supplemental response filed 2/3/2021.
	
Election/Restrictions
Claims 1, 4-9 and 11-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant's original claims recited a method where the hydrophobizing agent "interact" with the portion of the surface to reduce it's reactivity to an acid. Now Applicant has amended the claims to change "interact" to "react". These are separate inventions requiring separate field of search. "Interact" means coat which would reduce its reactivity to an acid. Applicant has amended to include "react" which requires chemical bonds to be broken and formed which is an entirely different method requiring different chemicals and a different field of search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23 and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crews et al. US PG PUB 2007/0151726 (hereinafter “Crews”).

Claim 21:
Crews teaches:
A method comprising: [0002] teaches methods of using fluids; 
providing a treatment fluid comprising an aqueous base fluid,  abstract, aqueous fluids; [0029] teaches aqueous base fluid; 
and one or more hydrophobizing agents; [0038] as a material that may be included within the fluid; 
comprising at least one compound selected from the group consisting of: an organosilane; silicone; silica; alumina; a thiol; a protein; a nucleic acid; and any combination thereof; internal breakers and VES are taught as components of the aqueous base fluid, see claim 1: both contain compounds that read on applicant’s hydrophobizing agent; [0038] teaches salmon oils which would naturally contain proteins and nucleic acids; 
contacting at least a portion of a surface within a subterranean formation with the treatment fluid;  There is no specific positive method step recited.  However, it is noted that the pumping of the treatment fluid into the subterranean formation will naturally contact a portion of a surface within the formation; [0029] teaches pumping the diverter fluid in to the wellbore;
and allowing the hydrophobizing agent to interact with the portion of the surface within the subterranean formation to reduce its reactivity with an acid. Claim Interpretation: “allowing” imparts no positive method limitation; “reduce its reactivity with an acid” may happen in many different manners, one of which is just a physical presence of the hydrophobizing agent which would sterically hinder the reactivity with an acid and thus “reduces its reactivity with an acid”;  [0029] teaches pumping the treatment fluid into the wellbore.

Claim 23.
Crews teaches:



Claim 25:
Crews teaches:
further comprising contacting the portion of the surface that interacted with the hydrophobizing agent and at least a second portion of the surface within the subterranean formation with a second treatment fluid comprising an acid, [0041] teaches contacting the surface with an acid, acidizing stages will contact the reservoir.

Claim 26:
Crews teaches:
further comprising allowing the acid to dissolve at least a portion of the surface without significantly dissolving the portion of the surface that interacted with the hydrophobizing agent. It is noted that there are no specific positive method steps recited here. However, [0060] teaches that the acids are diverted by the treatment fluids, "which acids are diverted by the VES gelled fluids". Since they are diverted they would not be able to dissolve. Formic acid is taught in [0063],

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Crews et al. US PG PUB 2007/0151726 (hereinafter “Crews”).

Claim 24:
Crews does not specifically disclose:
wherein the hydrophobizing agent is present in the treatment fluid in a concentration of about 1% by weight of the treatment fluid. [0039] teaches that the plant oil (stearic acid hydrophobizing agent) is present in .1 to 15 gptg (gallon per thousand gallon). [0077] teaches that other conventional additives may be added to the treatment fluid. Additionally the Examples use trademarked fluids so it cannot be determined what the weight percent of the hydrophobizing agent is. However, it is known that .1 to 15 gptg is only .0001 vol % to .015 vol %. This is not much. Applicant's 1% by weight is also not much. These are low concentrations.
MPEP 2144.05 is instructive on this issue: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima
fade obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147,14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
 It would have been obvious to one having ordinary skill in the art at the time of Applicant's effective filing date to modify Crews and use a hydrophobizing agent in the 1 % by weight as a matter of routine optimization with a reasonable expectation of success since Crews teaches to use the hydrophobizing in a very small amount.

22 is rejected under 35 U.S.C. 103 as being unpatentable over Crews et al. US PG PUB 2007/0151726 (hereinafter “Crews”) and Bradbury et al. U.K. Patent Application No. GB2351098 (hereinafter “Bradbury”).
Crews is relied upon as discussed above.
Claim 22:
Crews does not specifically teach:
wherein the hydrophobizing agent comprises alumina.
Bradbury teaches a water-based wellbore fluid, for use in operations such as drilling, fracturing, gravel packing, or workover, and comprising a fluid loss additive and a bridging material that are hydrophobic in nature, hydrophobically modified, or oil wettable. It indicated that the wellbore fluid generates an active filter cake that, once formed, is impermeable to an aqueous phase, thus reducing fluid loss and ensuring reduced damage to the formation, yet simultaneously being permeable to the backflow of hydrocarbons during a hydrocarbon recovery process. Hydrophobically coated metal oxides (such as hematite, ilmenite, or magnesium oxide and aluminum oxide, or alumina); hydrophobically coated versions of other particles (such as barite particles, silica particles, clay particles, or microspheres); and crystalline additives of low molecular weight (such as 1-S-endo-Borneol, camphor, iodine, beta carotene, lycophene, cholesterol, lanosterol, or agnosterol) were listed as specific materials from among which the bridging agent may be selected. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Crews and include alumina as a hydrophobic agent .

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/CHARLES R NOLD/Examiner, Art Unit 3674